DETAILED ACTION
Claims 1-18 and 21-22 are pending in this application. Independent claims 1 and 11 have been amended to incorporate subject matter previously recited by claims 2 and 12 along with additional changes. Claims 2 and 12 have been amended. Claims 19-20 have been canceled. Claims 21-22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to claim 1, Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. Applicant argues that “Tyers…teaches a ‘completely programmable automatic docking system’ which can maintain the vessel side at a pre-selected distance from an external object independently of user input…[and] has no need for [a user input specifying that the mobile structure is to hover with the target linear and angular velocities being substantially zero] as the system automatically determines when the pre-selected distance should be maintained” (page 16 of remarks). Examiner disagrees. 
First, Tyers clearly allows for manual control in addition to the automated control as evidenced by the manual controls 61 and throughout the text. For example, [0058] beings “Initially at step 100A, an operator will bring the marine vessel 60 to a stop approximately sixty feet or less adjacent to the external object 70, wherein the marine vessel 60 preferably is in a parallel orientation to the external object 70. Once the marine vessel 60 is stopped, then at step 102A, the on button 21 located on the control panel 20 is selected by an operator…” (emphasis added). Therefore, although Examiner agrees with Applicant’s statement that “Tyers…teaches a ‘completely programmable automatic docking system’”, Examiner submits that Tyers also discloses a manual control mode and thus does not preclude the existence of “a user input specifying that the mobile structure is to hover with the target linear and angular velocities being substantially zero” as Applicant has argued.
Second, even when the automated docking system is in use, a user must input “a final desired distance between the starboard side of the marine vessel 60 and the external object 70…in order for the programmable automatic docking system 10 to cease movement of the marine vessel once the pre-selected position is reached” (Fig. 5B, step 106A described in [0058], emphasis added). Examiner considers the instruction to “cease movement” at a preselected position to constitute “a user input specifying that the mobile structure is to hover” at the preselected position with a target linear velocity of substantially zero. Additionally, [0037] of Tyers indicates that angular velocity is also substantially zero while position is being maintained ([0037]: “each respective thruster 51, and 52 drives the marine vessel 60 in a sideways direction in relation to the orientation of the external object 70, thereby aligning and subsequently maintaining the side of the marine vessel 60 at a final pre-selected distance from the external object”).
For these reasons, the rejection of claim 1 under 35 USC 102 is maintained.
With respect to claim 2, Applicant’s amendment has necessitated new grounds of rejection presented in this Office action. Accordingly, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the provisional double patenting rejections, these have been reconsidered and withdrawn in view of Applicant’s amendments.

Claim Objections
Claim 13 is objected to because of the following informalities:  “corresponding substantially zero target linear and angular velocity for the mobile structure” should read “corresponding to substantially zero target linear and angular velocities for the mobile structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites “the logic device” in line 15. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will adopt the understanding that “the logic device” corresponds to some form of data processing device.
Claims 12-18 are rejected for the same reason by their dependence on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyers et al. (US 2013/0297104 A1).
Regarding claim 1, Tyers teaches a system (Figs. 1-4) comprising: 
a logic device (processor control unit “PCU” 30) configured to communicate with a user interface (thruster manual controls 61, fwd/rev drive selector 62, control panel 20) and a perimeter ranging system mounted to a mobile structure (transducers 40P, 40S, 46, 47) and to provide docking assist for the mobile structure ([0003]), wherein the logic device is configured to: 
receive docking assist parameters from the user interface (at least Fig. 5A, steps 102A, 106A, 108A) and perimeter sensor data from the perimeter ranging system (at least Fig. 5B, steps 112B, 114B and/or Fig. 5C, steps 112C, 114C, 116C, 120C); 
determine one or more docking assist control signals based, at least in part, on the received docking assist parameters and the received perimeter sensor data (at least Fig. 5B, steps 112B, 114B, 116B, 118B and/or Fig. 5C, steps 116C), wherein the determining the one or more docking assist control signals comprises:
determining a target linear and/or angular velocity for the mobile structure based, at least in part, on the docking assist parameters (Fig. 5B, step 116B: “preferably at a velocity of one foot every two seconds” based on pilot control signals input in Fig. 5A); and
determining the one or more docking assist control signals based, at least in part, on the determined target linear and/or angular velocity (Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”); and 
provide the one or more docking assist control signals to a navigation control system for the mobile structure (at least Fig. 5B, steps 112B, 114B, 116B, 118B and/or Fig. 5C, steps 116C), wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure according to the determined target linear and/or angular velocity (Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”);
wherein the logic device is configured to determine from the docking assist parameters that the user interface has received a user input specifying that the mobile structure is to hover with the target linear and angular velocities being substantially zero (Fig. 5B, step 106A described in [0058]: “a final desired distance between the starboard side of the marine vessel 60 and the external object 70 is pre-selected in order for the programmable automatic docking system 10 to cease movement of the marine vessel once the pre-selected position is reached” Examiner considers the instruction to “cease movement” at a preselected position to constitute “a user input specifying that the mobile structure is to hover” at the preselected position with a target linear velocity of substantially zero; see [0037] for angular velocity being substantially zero: “each respective thruster 51, and 52 drives the marine vessel 60 in a sideways direction in relation to the orientation of the external object 70, thereby aligning and subsequently maintaining the side of the marine vessel 60 at a final pre-selected distance from the external object”), and the logic device is configured to respond to such user input by providing, to the navigation control system, control signals configured to cause the mobile structure to hover (Fig. 5B, steps 120B, 122B: stop and maintain pre-selected position) while counteracting detected motion of the mobile structure (both of [0013], [0018]: maintain position regardless of wind or water currents; additionally [0064]: real time distance information between the marine vessel and the slip walkway (i.e. “detected motion of the mobile structure” relative to the slipway) is used to control thruster(s) to maintain distance between marine vessel and the slip walkway).
Regarding claim 3, Tyers teaches the system of claim 1, and Tyers also teaches that the determining the one or more docking assist control signals comprises: 
determining a range to a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data (Fig. 6, step 208); 
determining the range to the navigation hazard is within a safety perimeter for the mobile structure (Fig. 6, step 214); and 
determining the one or more docking assist control signals based, at least in part, on the determined range to the navigation hazard, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure to evade the navigation hazard by maintaining or increasing the range to the navigation hazard (Fig. 6, step 216).
Regarding claim 4, Tyers teaches the system of claim 1, and Tyers also teaches that the determining the one or more docking assist control signals comprises: 
determining a relative velocity of a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data (Fig. 6, step 208); 
determining the relative velocity of the navigation hazard towards the mobile structure is greater than a hazard velocity limit (Fig. 6, step 216: vessel reduces velocity to a stop; Examiner submits that control to reduce velocity by 0.06 knots per foot of travel, from 5 knots (at step 212) to a stop, necessarily involves determining that the vessel has not yet stopped – a “hazard velocity limit” of zero); and 
determining the one or more docking assist control signals based, at least in part, on the determined relative velocity of the navigation hazard, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure to evade the navigation hazard by decreasing the relative velocity of the navigation hazard towards the mobile structure (Fig. 6, step 216: vessel reduces velocity to stop 20 feet from the object).
Regarding claim 9, Tyers teaches the system of claim 1, and Tyers also teaches that: 
the navigation control system comprises one or more of a steering actuator, a propulsion system, and a thrust maneuver system (propulsion system including bow thruster 51 and stern thruster 52, forward/reverse drive selector 62 and main drive propeller 63); and 
the providing the one or more docking assist control signals to the navigation control system comprises controlling the one or more of the steering actuator, propulsion system, and thrust maneuver system to maneuver the mobile structure according to a target linear and/or angular velocity or a target docking position and/or orientation corresponding to the received docking assist parameters (Fig. 5B, steps 118B-120B; Fig. 5C, steps 116C-118C).
Regarding claim 10, Tyers teaches the system of claim 1, and Tyers also teaches that: 
the docking assist parameters comprise a remote docking directive (Fig. 9A, step 504A-506A; Fig. 9B, step 520B); and 
the remote docking directive includes a position for the mobile structure corresponding to an open water parking position or an entrance or waiting area associated with a remote vessel storage system (Fig. 9A, step 504A-506A: operator inputs desired distance to move away from an external object; Fig. 9B, step 520B: once the vessel reaches the pre-selected position it will maintain that position indefinitely; [0035], [0045]: external object 70 may be a dock, another marine vessel, an environment such as a marina, rocks, etc. Examiner submits that specifying a distance to move away from something, e.g. a dock, and then maintaining that position constitutes an “open water parking position or an entrance or waiting area associated with a remote vessel storage system”).
Regarding claim 11, Tyers teaches a method (Figs. 5A-C) comprising: 
receiving docking assist parameters from a user interface for a mobile structure (at least Fig. 5A, steps 102A, 106A, 108A) and perimeter sensor data from a perimeter ranging system mounted to the mobile structure (at least Fig. 5B, steps 112B, 114B and/or Fig. 5C, steps 112C, 114C, 116C, 120C); 
determining one or more docking assist control signals based, at least in part, on the received docking assist parameters and the received perimeter sensor data (at least Fig. 5B, steps 112B, 114B, 116B, 118B and/or Fig. 5C, steps 116C), wherein the determining the one or more docking assist control signals comprises:
determining a target linear and/or angular velocity for the mobile structure based, at least in part, on the docking assist parameters (Fig. 5B, step 116B: “preferably at a velocity of one foot every two seconds” based on pilot control signals input in Fig. 5A); and
determining the one or more docking assist control signals based, at least in part, on the determined target linear and/or angular velocity (Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”); and 
providing the one or more docking assist control signals to a navigation control system for the mobile structure (at least Fig. 5B, steps 112B, 114B, 116B, 118B and/or Fig. 5C, steps 116C), wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure according to the determined target linear and/or angular velocity (Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”);
wherein the logic device (processor control unit “PCU” 30) determines from the docking assist parameters that the user interface has received a user input specifying that the mobile structure is to hover with the target linear and angular velocities being substantially zero (Fig. 5B, step 106A described in [0058]: “a final desired distance between the starboard side of the marine vessel 60 and the external object 70 is pre-selected in order for the programmable automatic docking system 10 to cease movement of the marine vessel once the pre-selected position is reached” Examiner considers the instruction to “cease movement” at a preselected position to constitute “a user input specifying that the mobile structure is to hover” at the preselected position with a target linear velocity of substantially zero; see [0037] for angular velocity being substantially zero: “each respective thruster 51, and 52 drives the marine vessel 60 in a sideways direction in relation to the orientation of the external object 70, thereby aligning and subsequently maintaining the side of the marine vessel 60 at a final pre-selected distance from the external object”), and the logic device responds to such user input by providing, to the navigation control system, control signals configured to cause the mobile structure to hover (Fig. 5B, steps 120B, 122B: stop and maintain pre-selected position) while counteracting detected motion of the mobile structure (both of [0013], [0018]: maintain position regardless of wind or water currents; additionally [0064]: real time distance information between the marine vessel and the slip walkway (i.e. “detected motion of the mobile structure” relative to the slipway) is used to control thruster(s) to maintain distance between marine vessel and the slip walkway).
Regarding claim 13, modified Tyers teaches the method of claim 11, Tyers also teaches that: 
the user input corresponds to a dead stick user input ([0044]: “…automatic control of marine vessel positioning which requires no operator after setting the system in operation”, Examiner interprets “no operator” as equal to “a dead stick user input”, at least once the vessel is being automativelly maintained at the programmed position; additionally or alternatively, Tyers discloses thruster manual controls 61 in Fig. 1 and with “no operator” these would naturally correspond to a “dead stick” position) corresponding substantially zero target linear and angular velocities for the mobile structure (Fig. 5B, steps 120B, 122B: stop and maintain pre-selected position; additionally, [0037]: “each respective thruster 51, and 52 drives the marine vessel 60 in a sideways direction in relation to the orientation of the external object 70, thereby aligning and subsequently maintaining the side of the marine vessel 60 at a final pre-selected distance from the external object” indicating that angular velocity is also substantially zero while position is being maintained).
Regarding claim 14, modified Tyers teaches the method of claim 13, and Tyers also teaches that the determining the one or more docking assist control signals comprises: 
determining a range to a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data (Fig. 6, step 208); 
determining the range to the navigation hazard is within a safety perimeter for the mobile structure (Fig. 6, step 214); and 
determining the one or more docking assist control signals based, at least in part, on the determined range to the navigation hazard, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure to evade the navigation hazard by maintaining or increasing the range to the navigation hazard (Fig. 6, step 216).
Regarding claim 15, modified Tyers teaches the method of claim 13, and Tyers also teaches that the determining the one or more docking assist control signals comprises: 
determining a relative velocity of a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data (Fig. 6, step 208); 
determining the relative velocity of the navigation hazard towards the mobile structure is greater than a hazard velocity limit (Fig. 6, step 216: vessel reduces velocity to a stop; Examiner submits that control to reduce velocity by 0.06 knots per foot of travel, from 5 knots (at step 212) to a stop, necessarily involves determining that the vessel has not yet stopped – a “hazard velocity limit” of zero); and 
determining the one or more docking assist control signals based, at least in part, on the determined relative velocity of the navigation hazard, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure to evade the navigation hazard by decreasing the relative velocity of the navigation hazard towards the mobile structure (Fig. 6, step 216: vessel reduces velocity to stop 20 feet from the object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Bradley et al. (US 2007/0089660 A1).
Regarding claim 2, Tyers teaches the system of claim 1, and Tyers also discloses a joystick-like interface for “thruster manual controls 61” in Fig. 1 but does not describe this element in the written disclosure. Therefore Tyers does not explicitly teach “wherein the user interface comprises a joystick controller configured to provide docking assist parameters corresponding to the target linear and angular velocities of substantially zero in response to a joystick being let go”. However Tyers clearly allows for manual control in addition to the automatic docking control as evidenced by the manual controls 61 and throughout the text (for example, [0058] beings “Initially at step 100A, an operator will bring the marine vessel 60 to a stop approximately sixty feet or less adjacent to the external object 70, wherein the marine vessel 60 preferably is in a parallel orientation to the external object 70. Once the marine vessel 60 is stopped, then at step 102A, the on button 21 located on the control panel 20 is selected by an operator…”).
Bradley teaches a method for positioning a marine vessel in which “the operator of the marine vessel can place the system in a station keeping enabled mode and the system then maintains the desired position obtained upon the initial change in the joystick from an active mode to an inactive mode. In this way, the operator can selectively maneuver the marine vessel manually and, when the joystick is released, the vessel will maintain the position in which it was at the instant the operator stopped maneuvering it with the joystick” (abstract) where details of the joystick are disclosed in Figs. 7-8 and corresponding text [0063-65] and details of maintaining position and orientation (“station keeping”) when the joystick is released are disclosed in [0076] and [0080]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to provide docking assist parameters corresponding to the target linear and angular velocities of substantially zero in response to a joystick being let go as taught by Bradley in order to immediately and automatically maintain position and heading when the vessel is being manually controlled (Bradley [0076]).
Regarding claim 12, Tyers teaches the method of claim 11, and Tyers also discloses a joystick-like interface for “thruster manual controls 61” in Fig. 1 but does not describe this element in the written disclosure. Therefore Tyers does not explicitly teach “wherein the user interface comprises a joystick controller configured to provide docking assist parameters corresponding to the target linear and angular velocities of substantially zero in response to a joystick being let go”. However Tyers clearly allows for manual control in addition to the automatic docking control as evidenced by the manual controls 61 and throughout the text (for example, [0058] beings “Initially at step 100A, an operator will bring the marine vessel 60 to a stop approximately sixty feet or less adjacent to the external object 70, wherein the marine vessel 60 preferably is in a parallel orientation to the external object 70. Once the marine vessel 60 is stopped, then at step 102A, the on button 21 located on the control panel 20 is selected by an operator…”).
Bradley teaches a method for positioning a marine vessel in which “the operator of the marine vessel can place the system in a station keeping enabled mode and the system then maintains the desired position obtained upon the initial change in the joystick from an active mode to an inactive mode. In this way, the operator can selectively maneuver the marine vessel manually and, when the joystick is released, the vessel will maintain the position in which it was at the instant the operator stopped maneuvering it with the joystick” (abstract) where details of the joystick are disclosed in Figs. 7-8 and corresponding text [0063-65] and details of maintaining position and orientation (“station keeping”) when the joystick is released are disclosed in [0076] and [0080]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to provide docking assist parameters corresponding to the target linear and angular velocities of substantially zero in response to a joystick being let go as taught by Bradley in order to immediately and automatically maintain position and heading when the vessel is being manually controlled (Bradley [0076]).
Regarding claim 21, Tyers teaches a system (Figs. 1-4) comprising: 
a logic device (processor control unit “PCU” 30) configured to communicate with a user interface (thruster manual controls 61, fwd/rev drive selector 62, control panel 20) and a perimeter ranging system mounted to a mobile structure (transducers 40P, 40S, 46, 47) the logic device configured to provide docking assist for the mobile structure ([0003]), wherein the logic device is configured to: 
receive docking assist parameters from the user interface (at least Fig. 5A, steps 102A, 106A, 108A) […] and receive perimeter sensor data from the perimeter ranging system (at least Fig. 5B, steps 112B, 114B and/or Fig. 5C, steps 112C, 114C, 116C, 120C); 
determine one or more docking assist control signals based, at least in part, on the received docking assist parameters and the received perimeter sensor data (at least Fig. 5B, steps 112B, 114B, 116B, 118B and/or Fig. 5C, steps 116C), wherein the determining the one or more docking assist control signals comprises:
determining a target linear and/or angular velocity for the mobile structure based, at least in part, on the docking assist parameters (Fig. 5B, step 116B: “preferably at a velocity of one foot every two seconds” based on pilot control signals input in Fig. 5A); and
determining the one or more docking assist control signals based, at least in part, on the determined target linear and/or angular velocity (Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”); and 
provide the one or more docking assist control signals to a navigation control system for the mobile structure (at least Fig. 5B, steps 112B, 114B, 116B, 118B and/or Fig. 5C, steps 116C), wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure according to the determined target linear and/or angular velocity (Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”);
wherein the logic device is configured to determine that the docking assist parameters are consistent [no additional user inputs] (Fig. 5B, step 106A described in [0058]: “a final desired distance between the starboard side of the marine vessel 60 and the external object 70 is pre-selected in order for the programmable automatic docking system 10 to cease movement of the marine vessel once the pre-selected position is reached” Examiner considers the instruction to “cease movement” at a preselected position to constitute an absence of further user inputs), and the logic device is configured to respond by providing, to the navigation control system, control signals configured to cause the mobile structure to halt (Fig. 5B, steps 120B, 122B: stop and maintain pre-selected position).
Tyers also discloses a joystick-like interface for “thruster manual controls 61” in Fig. 1 but does not describe this element in the written disclosure. Therefore Tyers does not explicitly teach that the user interface comprises “a joystick” specifically, or that the logic device is configured to determine that the docking assist parameters are consistent with “a user having let go of the joystick”. However, Bradley teaches a method for positioning a marine vessel in which “the operator of the marine vessel can place the system in a station keeping enabled mode and the system then maintains the desired position obtained upon the initial change in the joystick from an active mode to an inactive mode. In this way, the operator can selectively maneuver the marine vessel manually and, when the joystick is released, the vessel will maintain the position in which it was at the instant the operator stopped maneuvering it with the joystick” (abstract) where details of the joystick are disclosed in Figs. 7-8 and corresponding text [0063-65] and details of maintaining position and orientation (“station keeping”) when the joystick is released are disclosed in [0076] and [0080]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to determine that the docking assist parameters corresponding to a user having let go of a joystick as taught by Bradley in order to immediately and automatically maintain position and heading when the vessel is being manually controlled (Bradley [0076]).
Regarding claim 22, modified Tyers teaches the system of claim 21, and Tyers also teaches that causing the mobile structure to halt is accompanied by causing the mobile structure to hover by counteracting detected motion of the mobile structure (both of [0013], [0018]: maintain position regardless of wind or water currents; additionally [0064]: real time distance information between the marine vessel and the slip walkway (i.e. “detected motion of the mobile structure” relative to the slipway) is used to control thruster(s) to maintain distance between marine vessel and the slip walkway).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Akuzawa (US 2015/0089427 A1, IDS document).
Regarding claim 5, Tyers teaches the system of claim 1, and Tyers also teachers that the docking assist parameters comprise a target docking position and/or orientation for the mobile structure (Fig. 5A, step 106A: where “a final distance between the marine vessel and the external object” corresponds to a target docking position), and wherein the determining the one or more docking assist control signals comprises: 
determining a target docking [behavior] for the mobile structure based, at least in part, on the target docking position and/or orientation and one or more docking safety parameters corresponding to the target docking [behavior] (Fig. 5B, step 116B: “preferably at a velocity of one foot every two seconds” based on pilot control signals input in Fig. 5A); and 
determining the one or more docking assist control signals based, at least in part, on the determined target docking [behavior], wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure according to the determined target docking [behavior] (e.g. Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”).
Tyers does not explicitly teach that the target docking behavior is a “track”. However, Akuzawa teaches determining a track (at least Fig. 10, step S7; Figs. 5-6 and 8-9, routes 123 and/or 133; [0107]; [0134]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers by determining a target docking track as taught by Akuzawa in order to enable to autopilot to automatically navigate the vessel (Akuzawa [0103]).
Regarding claim 7, Tyers teaches the system of claim 1, and Tyers also teaches comprising the user interface (thruster manual controls 61, fwd/rev drive selector 62, control panel 20), wherein the receiving the docking assist parameters comprises: 
receiving user input from the user interface indicating a target docking track and/or a target docking position and/or orientation ([0041]).
Tyers does not teach “generating a view of a docking area for the mobile structure on a display of the user interface” or that the user input is received from “within the generated view of the docking area”. However, Akuzawa teaches a vessel display system which generates a view of a docking area (Figs. 6, 9A, and 9B; [0108]) and a user input is received from within the generated view ([0127]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers by generating a view of the docking area and receiving a user input from within the view as taught by Akuzawa in order to provide useful information to the user in accordance with the circumstances (Akuzawa [0016]) and to enable the user to ascertain the relationship between the current position and the docking target position more easily (Akuzawa [0025]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Lofall (US 2009/0048726 A1).
Regarding claim 6, Tyers teaches the system of claim 1, and Tyers also teaches that the determining the one or more docking assist control signals comprises: 
	[…];
determining the one or more docking assist control signals based, at least in part, on the [..] wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the [..] wind and/or water current disturbances while maneuvering the mobile structure according to the received docking assist parameters ([0013-14], [0018], [0064]: maintain position regardless of wind or water currents).
Tyers does not explicitly teach “determining wind and/or water current disturbances affecting navigation of the mobile structure”. However, Lofall teaches determining wind and/or water current disturbances on a vessel ([0050]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers by determining the wind and/or water disturbances on the vessel as taught by Lofall in order to monitor and adapt vessel performance (Lofall [0040], [0060], [0071]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Imai et al. (US 2013/0063599 A1).
Regarding claim 8, Tyers teaches the system of claim 1, and Tyers also teaches the perimeter ranging system (transducers 40P, 40S, 46, 47), but Tyers does not teach that the perimeter ranging system comprises “one or more imaging modules mounted to the mobile structure configured to capture images of corresponding one or more areas proximate to a perimeter of the mobile structure and including at least a portion of the perimeter of the mobile structure”. However Imai teaches determining distance from image data captured by one or more imaging modules mounted to the mobile structure, wherein the image data includes one or more areas proximate to a perimeter of the mobile structure and including at least a portion of the perimeter of the mobile structure (Figs. 1A-B, [0032-33], [0056-58]). Although Imai is directed to a road vehicle and not a marine vessel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to include one or more imaging modules mounted to the mobile structure configured to capture images of corresponding one or more areas proximate to a perimeter of the mobile structure and including at least a portion of the perimeter of the mobile structure as taught by Imai because the technique for improving a particular class of devices (i.e. vehicles, in general) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable – namely, viewing the perimeter of the vehicle and obtaining distance to nearby objects.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Ito (US 2014/0106631 A1) and Akuzawa (US 2015/0089427 A1, IDS document).
Regarding claim 16, modified Tyers teaches the method of claim 13, and Tyers also teachers that the docking assist parameters comprise a target docking position and/or orientation for the mobile structure (Fig. 5A, step 106A: where “a final distance between the marine vessel and the external object” corresponds to a target docking position), and wherein the determining the one or more docking assist control signals comprises: 
determining a target docking [behavior] for the mobile structure based, at least in part, on the target docking position and/or orientation and one or more docking safety parameters corresponding to the target docking [behavior] (Fig. 5B, step 116B: “preferably at a velocity of one foot every two seconds” based on pilot control signals input in Fig. 5A); and 
determining the one or more docking assist control signals based, at least in part, on the determined target docking [behavior], wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure according to the determined target docking [behavior].
Tyers does not explicitly teach that the target docking behavior is a “track”. However, Akuzawa teaches determining a track (at least Fig. 10, step S7; Figs. 5-6 and 8-9, routes 123 and/or 133; [0107]; [0134]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers by determining a target docking track as taught by Akuzawa in order to enable to autopilot to automatically navigate the vessel (Akuzawa [0103]).
Regarding claim 18, modified Tyers teaches the method of claim 13, and Tyers also teaches that the receiving the docking assist parameters comprises: 
receiving user input from the user interface indicating a target docking track and/or a target docking position and/or orientation ([0041]).
Tyers does not teach “generating a view of a docking area for the mobile structure on a display of the user interface” or that the user input is received from “within the generated view of the docking area”. However, Akuzawa teaches a vessel display system which generates a view of a docking area (Figs. 6, 9A, and 9B; [0108]) and a user input is received from within the generated view ([0127]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers by generating a view of the docking area and receiving a user input from within the view as taught by Akuzawa in order to provide useful information to the user in accordance with the circumstances (Akuzawa [0016]) and to enable the user to ascertain the relationship between the current position and the docking target position more easily (Akuzawa [0025]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Ito (US 2014/0106631 A1) and Lofall (US 2009/0048726 A1).
Regarding claim 17, modified Tyers teaches the method of claim 13, and Tyers also teaches that the determining the one or more docking assist control signals comprises: 
[…]
determining the one or more docking assist control signals based, at least in part, on the […] wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the […] wind and/or water current disturbances while maneuvering the mobile structure according to the received docking assist parameters ([0013-14], [0018], [0064]: maintain position regardless of wind or water currents).
Tyers does not explicitly teach “determining wind and/or water current disturbances affecting navigation of the mobile structure”. However, Lofall teaches determining wind and/or water current disturbances on a vessel ([0050]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers by determining the wind and/or water disturbances on the vessel as taught by Lofall in order to monitor and adapt vessel performance (Lofall [0040], [0060], [0071]).

Conclusion
Any new ground(s) of rejection presented in this Office action were necessitated by Applicant's amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662